PER CURIAM.
Appellant seeks review of an order denying his request, made pursuant to Florida Rule of Criminal Procedure 3.800(a), for an additional 30 days of jail-time credit. In his motion, appellant represents that, although he was in the Hamilton County Jail from October 14, 1999, to November 22,1999, he received credit for only 8 days, rather than for 38. A sworn certificate from the Hamilton County Sheriffs Office supports appellant’s representation. In its order, the trial court said, “October 14, 1999 to November 22, 1999 clearly being 8 days, it is ORDERED AND ADJUDGED that the Defendant’s Motion is denied.” Our computations lead us to conclude that October 14 to November 22 is 38 days, as appellant claimed, and not 8 days, as found by the trial court. Accordingly, we reverse, and remand with directions that the trial court award appellant an additional 30 days of jail-time credit.
REVERSED and REMANDED, with directions.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.